Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed November 20, 2020. Claims 3-4 and 16-17 cancelled. Claims 29-30 new. Claims 1-2, 5-15 and 18-30 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Double Patenting
2.       Claims 1 and 14 and 29-30 of this application is patentably indistinct from claims 1 and 11 of Application No. 16/279222.  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.       Claims 1-2, 5-6, 9-15, 18-19, and 22-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Russell (US 2016/0092704 A1) (hereinafter Russell) in view of Bookman (US 9672396 B1) (hereinafter Bookman).

               Regarding claim 1, Russell discloses a method for detecting moving object (Fig. 1-2, paragraph 0035, product tracking application 325 assist with taking inventory of products or items within user premises 309 based upon data obtained from RFID tags 104 via light bulbs 102 installed within user premises 309), comprising:
maintaining a data store of identifiers for first tags the first tags readable by an internal circuit of at least one light provider and the first tags not coupled to the moving object (Fig. 2, light bulb 102, RFID tags 104a, 104b and 104c, paragraph 0014, light bulb 102 facilitate transmission of RFID interrogator signals, paragraph 0024, data store 316 include user data 347 associated with users of various user premises 309), where each at least one light provider is coupled to a light fixture installed on a physical structure of a facility (Fig. 4, light bulb 102, paragraph 0051, light bulb 102 to transmit RFID interrogator signals to which RFID tags 104 can respond with one or more identifiers from which product or item information can be identified, paragraph 011, RFID tags store an identifier that facilitates identification of the product, such as a UPC, stock keeping unit (SKU) or any other identifier that facilitate identification of a product or its properties in a product catalog);
determining a first reading of the first tags using a first interrogation signal at a first signal frequency during a first tag read process in a read area of the internal circuit (paragraph 0027, reading RFID tags 104 can be installed in interior and/or exterior locations, paragraph 0011-0013, system facilitate identification of the product as well as various other products within range of light bulb and issue response to RFID reader, transmit RFID interrogator signals (i.e., first and second signal frequency), switch that toggles and second source separate from switch such that facilitate transmission of RFID interrogator signals (i.e., with different signal frequency), paragraph 0037, RFID reader 403 coupled to antenna system 407, or antenna wire loop, that is configured to facilitate transmission of RFID signals and RFID reader 403 is active or passive reader);
determining a second reading of the first tags using a second interrogation signal at a second signal frequency during a second tag read process in the read area (paragraph 0011-0013, system facilitate identification of the product as well as various other products within range of light bulb and issue response to RFID reader (i.e., reading the first tags using a second signal frequency), paragraph 0015, other computing device facilitate identification of product associated with a respective RFID tag, paragraph 0059, one or more other sensors activate or deactivate RFID reader based on signals received from one or more other sensors, paragraph 0045, system 413 determine signal strength threshold based upon distribution of signal strengths);
tracking changes in power levels of tag read signals of individual first tags received at each at least one light provider between the first tag read process and the second tag read process (paragraph 0045, system 413 determine signal strength threshold based upon distribution of signal strengths and system 413 determine a signal strength threshold based upon a distribution of signal strengths observed by RFID reader 403, paragraph 0046, detecting objects based on signal strength data, and determine RFID tags 104 that are potentially not within user premises 309 or within a desired RFID signal reading area, paragraph 0059, RFID reader and light bulb determine whether response from an RFID tag 104 to meet a signal strength threshold, light bulb 102 transmit identifier to the product tracking application 325, claim 5, determine signal strength threshold based upon distribution of signal strengths corresponding to plurality of responses obtained by RFID reader).
Russell fails to disclose detecting object using the changes in power levels to detect an object moving in the read area.
In analogous art, Bookman discloses detecting object using the changes in power levels to detect an object moving in the read area (col. 6, lines 45-50, The interrogation signal 240 provide power to RFID tag 230a, 230b, 230c, . . . 230x and in response to received interrogation signal 240, each RFID tag 230a, 230b, 230c, . . . 230x within range of interrogation signal 240 power-on, col. 9, lines 36-40, interrogation signal 240 have sufficient strength to power-on one or more RFID tags within interrogation range, col. 2, lines 16-19, obtained information uniquely identifies particular RFID tag from each reply include RFID tag identifier, serial number, or a universal product code, col. 7, lines 52-55, power source of active RFID tag allow transmit a response to an interrogation signal over greater distances, col. 4, lines 65-67,- col. 5, lines 1-5, RFID readers 115a, 115b, 115c transmit data obtained from each of RFID tags 130a, 130b, 130c, 130d and update inventory associated with retailer, Abstract, RFID reader module to transmit interrogation signals and detect replies from multiple RFID tags, obtaining uniquely identifies particular RFID tag from each reply).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of RFID tags store an identifier that facilitates identification of the product that can facilitate identification of a product or its properties in a product catalog disclosed by Russell to use ambient light sensor detects the ambient light level and generates an ambient light sensor signal representative of the ambient light level  as taught by Bookman to use RFID reader module to transmit interrogation signals and detect replies from multiple RFID tags, obtaining uniquely identifies particular RFID tag from each reply  due to threshold reduction in RSSI when passes and detect of presence (or absence) of object of interest in an area to be illuminated  [Bookman, Abstract].
Regarding claim 2, Russell discloses the method according to claim 1, wherein the first tags have known locations in the facility (Fig. 1, paragraph 0035, product tracking application 325 assist with taking inventory of products or items within user premises 309 based upon data obtained from RFID tags 104 via light bulbs 102 installed within user premises 309).
Regarding claim 5, Russell discloses the method according to claim 1, further comprising predicting that a theft is occurring based on detected and tracked movement (paragraph 0013, facilitate identification or tracking of various items or products in a particular environment, paragraph 0021, product tracking application 325 is executed to facilitate identification of products or other items that correspond to identifiers associated with RFID tags 104 in a user premises 309, paragraph 0035, user premises 309 tracked and/or updated based upon user premises 309 are reporting the identifier corresponding to the RFID tag 104 and facilitate locating an item or product having an RFID tag 104 within the user premises 309 should the item, for example, become lost).
Regarding claim 6, Russell discloses the method according to claim 1, further comprising performing a traffic analysis using the changes in the power levels (paragraph 0045, system 413 determine a signal strength threshold based upon distribution of signal strengths observed by RFID reader 403, paragraph 0046, detecting objects based on signal strength data, and determine RFID tags 104 that are potentially not within user premises 309 or within a desired RFID signal reading area, claim 5, determine signal strength threshold based upon distribution of signal strengths to plurality of responses obtained by RFID reader, paragraph 0055, response from an RFID tag 104 can be filtered and/or discarded if it fails to meet a signal strength threshold (i.e., adjustment of total number)).
Bookman also discloses detecting object using tracked changes in power levels (col. 6, lines 45-50, The interrogation signal 240 provide power to RFID tag 230a, 230b, 230c, . . . 230x and in response to received interrogation signal 240, each RFID tag 230a, 230b, 230c, . . . 230x within range of interrogation signal 240 power-on, col. 9, lines 36-40, interrogation signal 240 have sufficient strength to power-on one or more RFID tags within interrogation range).
Regarding claim 9, Russell discloses the method according to claim 1, further comprising using the changes to trigger certain operations of other electronic devices in the read area or an adjacent area (paragraph 0013, Multiple light bulbs 102a, 102b can be positioned in various rooms, building or other type of environment to facilitate identification or tracking of various items or products, paragraph 0031, light bulbs 102 within the user premises 309 can initiate RFID interrogator signals to be transmitted from the light bulb 102 to an area in which the light bulb is installed, such as within a room, building or in an exterior environment).
Regarding claim 10, Russell discloses the method according to claim 9, wherein the electronic devices comprise at least one of a tag reader, a light, and a display (Fig.1, paragraph 0013, light bulbs 102a and 102b can be equipped with a light source as well as an RFID reader, paragraph 0035, product tracking application 325 can generate a user interface rendered upon a computing device or mobile device that displays a location within the user premises 309 of a particular item or product).
Regarding claim 11, Russell discloses the method according to claim 1, further comprising changing content displayed on a display screen in proximity to the at least one light provider based on the changes in the power levels (paragraph 0045, system 413 determine a signal strength threshold based upon a distribution of signal strengths observed by RFID reader 403, paragraph 0046, detecting objects based on signal strength data, determine RFID tags 104 that are potentially not within user premises 309 or within desired RFID reading area, claim 5, determine signal strength threshold based upon signal strengths to plurality of responses obtained by RFID reader).
Bookman also discloses detecting object using tracked changes in power levels (col. 6, lines 45-50, The interrogation signal 240 provide power to RFID tag 230a, 230b, 230c, . . . 230x and in response to received interrogation signal 240, each RFID tag 230a, 230b, 230c, . . . 230x within range of interrogation signal 240 power-on, col. 9, lines 36-40, interrogation signal 240 have sufficient strength to power-on one or more RFID tags within interrogation range).
Regarding claim 12, Russell discloses the method according to claim 1, wherein the internal circuit of the at least one light provider comprises a Radio Frequency Identification (“RFID”) reader or a beacon reader (paragraph 0032, RFID reader integrated within the light bulb 102 can extract an identifier from the RFID tag 104 and forward the identifier to the product tracking application 325 along with identifying information about the light bulb 102).
Regarding claim 13, Russell discloses the method according to claim 1, further comprising adjusting a total number of tag readers in the facility or a location of a tag reader in the facility based on the changes in the power levels (paragraph 0045, system 413 determine a signal strength threshold based upon distribution of signal strengths observed by RFID reader 403, paragraph 0046, detecting objects based on signal strength, determine RFID tags 104 potentially not within user premises 309 or within a desired RFID signal reading area, claim 5, determine signal strength threshold based upon distribution of signal strengths to plurality of responses obtained by RFID reader).
Bookman also discloses detecting object using tracked changes in power levels (col. 6, lines 45-50, The interrogation signal 240 provide power to RFID tag 230a, 230b, 230c, . . . 230x and in response to received interrogation signal 240, each RFID tag 230a, 230b, 230c, . . . 230x within range of interrogation signal 240 power-on, col. 9, lines 36-40, interrogation signal 240 have sufficient strength to power-on one or more RFID tags within interrogation range).
Regarding claim 14, Russell discloses a system (Fig. 1, paragraph 0035, product tracking application 325 assist with taking inventory of products or items within user premises 309 based upon data obtained from RFID tags 104 via light bulbs 102 installed within user premises 309), comprising:
a data store having stored therein identifiers for first tags, the first tags not coupled to a moving object (Fig. 2, light bulb 102, RFID tags 104a, 104b and 104c, paragraph 0014, light bulb 102 facilitate transmission of RFID interrogator signals, paragraph 0024, data store 316 include user data 347 associated with users of various user premises 309);
at least one light provider coupled to a light fixture installed on a physical structure of a facility, and comprising an internal circuit configured to read the first tags in a read area  (Fig. 4, light bulb 102, paragraph 0051, light bulb 102 to transmit RFID interrogator signals to which RFID tags 104 can respond with one or more identifiers from which product or item information can be identified, paragraph 011, RFID tags store an identifier that facilitates identification of the product, such as a UPC, stock keeping unit (SKU) or any other identifier that facilitate identification of a product or its properties in a product catalog); and a computing device configured to:
determine a first read of the first tags using a first interrogation signal at a first signal frequency during a first tag read process (paragraph 0027, reading RFID tags 104 can be installed in interior and/or exterior locations, paragraph 0011-0013, system facilitate identification of the product as well as various other products within range of light bulb and issue response to RFID reader, transmit RFID interrogator signals (i.e., first and second signal frequency), switch that toggles and second source separate from switch such that facilitate transmission of RFID interrogator signals (i.e., with different signal frequency), paragraph 0037, RFID reader 403 coupled to antenna system 407, or antenna wire loop, that is configured to facilitate transmission of RFID signals and RFID reader 403 is active or passive reader); 
determine a second read of the first tags using a second interrogation signal at a second signal frequency during a second tag read process (paragraph 0011-0013, system facilitate identification of the product as well as various other products within range of light bulb and issue response to RFID reader (i.e., reading the first tags using a second signal frequency), paragraph 0015, other computing device facilitate identification of product associated with a respective RFID tag, paragraph 0059, one or more other sensors activate or deactivate RFID reader based on signals received from one or more other sensors, paragraph 0045, system 413 determine signal strength threshold based upon signal strengths (i.e., with different signal frequency));
track changes in power levels of tag read signals of individual first tags received at each at least one light provider between the first tag read process and the second tag read process  (para 0045, system 413 determine a signal strength threshold based upon a distribution of signal strengths observed by RFID reader 403, para 0046, detecting objects based on signal strength data, and determine RFID tags 104 that are potentially not within user premises 309 or within a desired RFID signal reading area, para 0059, RFID reader and light bulb determine whether response from an RFID tag 104 to meet a signal strength threshold, transmit identifier to the product tracking application 325, claim 5, determine signal strength threshold based upon distribution of signal strengths corresponding to plurality of responses obtained by RFID reader).
Russell fails to disclose detecting object use the changes in the power levels to detect an object moving in the read area.
In analogous art, Bookman discloses detecting object using the changes in power levels to detect an object moving in the read area (col. 6, lines 45-50, The interrogation signal 240 provide power to RFID tag 230a, 230b, 230c, . . . 230x and in response to received interrogation signal 240, each RFID tag 230a, 230b, 230c, . . . 230x within range of interrogation signal 240 power-on, col. 9, lines 36-40, interrogation signal 240 have sufficient strength to power-on one or more RFID tags within interrogation range, col. 2, lines 16-19, obtained information uniquely identifies particular RFID tag from each reply include RFID tag identifier, serial number, or a universal product code, col. 7, lines 52-55, power source of active RFID tag allow transmit a response to an interrogation signal over greater distances, col. 4, lines 65-67,- col. 5, lines 1-5, RFID readers 115a, 115b, 115c transmit data obtained from each of RFID tags 130a, 130b, 130c, 130d and update inventory associated with retailer, Abstract, RFID reader module to transmit interrogation signals and detect replies from multiple RFID tags, obtaining uniquely identifies particular RFID tag from each reply).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of RFID tags store an identifier that facilitates identification of the product that can facilitate identification of a product or its properties in a product catalog disclosed by Russell to use ambient light sensor detects the ambient light level and generates an ambient light sensor signal representative of the ambient light level  as taught by Bookman to use RFID reader module to transmit interrogation signals and detect replies from multiple RFID tags, obtaining uniquely identifies particular RFID tag from each reply  due to threshold reduction in RSSI when passes and detect of presence (or absence) of object of interest in an area to be illuminated  [Bookman, Abstract].
Regarding claim 15, Russell discloses the system according to claim 14, wherein the first tags have known locations in the facility (Fig. 1, paragraph 0035, product tracking application 325 assist with taking inventory of products or items within user premises 309 based upon data obtained from RFID tags 104 via light bulbs 102 installed within user premises 309)..
Regarding claim 18, Russell discloses the system according to claim 14, wherein the computing device is configured to make a prediction that a theft is occurring based on detected and tracked movement (paragraph 0013, facilitate identification or tracking of various items or products in a particular environment, paragraph 0021, product tracking application 325 is executed to facilitate identification of products or other items that correspond to identifiers associated with RFID tags 104 in a user premises 309, paragraph 0035, user premises 309 tracked and/or updated based upon user premises 309 are reporting the identifier corresponding to the RFID tag 104 and facilitate locating an item or product having an RFID tag 104 within the user premises 309 should the item, for example, become lost).
Regarding claim 19, Russell discloses the system according to claim 14, wherein the computing device is configured to perform a traffic analysis using the changes the power levels (paragraph 0045, system 413 determine a signal strength threshold based upon a distribution of signal strengths observed by RFID reader 403, paragraph 0046, detecting objects based on signal strength data, and determine RFID tags 104 that are potentially not within user premises 309 or within a desired RFID signal reading area, claim 5, determine signal strength threshold based upon distribution of signal strengths to plurality of responses obtained by RFID reader).
Bookman also discloses detecting object using tracked changes the power levels (col. 6, lines 45-50, The interrogation signal 240 provide power to RFID tag 230a, 230b, 230c, . . . 230x and in response to received interrogation signal 240, each RFID tag 230a, 230b, 230c, . . . 230x within range of interrogation signal 240 power-on, col. 9, lines 36-40, interrogation signal 240 have sufficient strength to power-on one or more RFID tags within interrogation range).
Regarding claim 22, Russell discloses the system according to claim 14, wherein the computing device is configured to uses the changes to trigger certain operations of electronic devices in the read area or an adjacent area (paragraph 0013, Multiple light bulbs 102a, 102b can be positioned in various rooms within a single home, building or other type of environment to facilitate identification or tracking of various items or products, paragraph 0031, light bulbs 102 within the user premises 309 can initiate RFID interrogator signals transmitted from light bulb 102 to area in which the light bulb is installed, such as within a room, building or in an exterior environment).
Regarding claim 23, Russell discloses the system according to claim 22, wherein the electronic devices comprise at least one of a tag reader, a light, and a display (Fig.1, paragraph 0013, light bulbs 102a and 102b can be equipped with a light source as well as an RFID reader, paragraph 0035, product tracking application 325 can generate a user interface rendered upon a computing device or mobile device that displays a location within the user premises 309 of a particular item or product).
Regarding claim 24, Russell discloses the system according to claim 14, wherein the computing device is further configured to cause content displayed on a display screen, that is located in proximity to the at least one light provider, to be changed based on the changes the power levels (paragraph 0045, system 413 determine a signal strength threshold based upon a distribution of signal strengths observed by RFID reader 403, paragraph 0046, detecting objects based on signal strength data, and determine RFID tags 104 potentially not within user premises 309 or within desired RFID signal reading area, claim 5, determine signal strength threshold based upon signal strengths to plurality of responses obtained by RFID reader).
Bookman also discloses detecting object using tracked changes in power levels (col. 6, lines 45-50, The interrogation signal 240 provide power to RFID tag 230a, 230b, 230c, . . . 230x and in response to received interrogation signal 240, each RFID tag 230a, 230b, 230c, . . . 230x within range of interrogation signal 240 power-on, col. 9, lines 36-40, interrogation signal 240 have sufficient strength to power-on one or more RFID tags within interrogation range).
Regarding claim 25, Russell discloses the system according to claim 14, wherein the internal circuit of the at least one light provider comprises a Radio Frequency Identification (“RFID”) reader or a beacon reader (paragraph 0032, RFID reader integrated within the light bulb 102 can extract an identifier from the RFID tag 104 and forward the identifier to the product tracking application 325 along with identifying information about the light bulb 102).
Regarding claim 26, Russell discloses the system according to claim 14, wherein the system is configured to cause an adjustment of a total number of tag readers in the facility based on the changes the power levels or to cause a change in a location of a tag reader in the facility based on the changes in the power levels (paragraph 0045, system 413 can determine a signal strength threshold based upon a distribution of signal strengths that are observed by the RFID reader 403 (i.e., adjustment of total number), paragraph 0046, detecting objects based on signal strength data, and determine RFID tags 104 that potentially not within user premises 309 or within a desired RFID signal reading area, paragraph 0055, response from an RFID tag 104 filtered and/or discarded if it fails to meet a signal strength threshold (i.e., adjustment of total number), claim 5, determine signal strength threshold based upon distribution of signal strengths to plurality of responses obtained by RFID reader).
Bookman also discloses detecting object using tracked changes in power levels (col. 6, lines 45-50, The interrogation signal 240 provide power to RFID tag 230a, 230b, 230c, . . . 230x and in response to received interrogation signal 240, each RFID tag 230a, 230b, 230c, . . . 230x within range of interrogation signal 240 power-on, col. 9, lines 36-40, interrogation signal 240 have sufficient strength to power-on one or more RFID tags within interrogation range).
Regarding claim 27, Russell discloses the method according to claim 1, further comprising: determining, based on the changes in the power levels, absence of the object at a first area prior to presence at a second area (paragraph 0059, one or more other sensors activate or deactivate RFID reader based on signals received from one or more other sensors, paragraph 0045, system 413 determine signal strength threshold based upon distribution of signal strengths); and
predicting that a theft is occurring based on the absence (paragraph 0035, an item or product is moved within premises 309, a location within user premises 309 tracked and/or updated with user premises 309 are reporting identifier corresponding to the RFID tag 104).
Bookman also discloses detecting object using tracked changes the power levels (col. 6, lines 45-50, The interrogation signal 240 provide power to RFID tag 230a, 230b, 230c, . . . 230x and in response to received interrogation signal 240, each RFID tag 230a, 230b, 230c, . . . 230x within range of interrogation signal 240 power-on, col. 9, lines 36-40, interrogation signal 240 have sufficient strength to power-on one or more RFID tags within interrogation range).
Regarding claim 28, Russell discloses the system according to claim 14, wherein the computing device is further configured to: determine, based on the changes in the power levels, absence of the object at a first area prior to presence at a second area (paragraph 0059, one or more other sensors activate or deactivate RFID based on signals received from one or more other sensors, paragraph 0045, system 413 determine signal strength threshold based upon distribution of signal strengths); and 
predict that a theft is occurring based on the absence (paragraph 0035, an item or product is moved within premises 309, a location within user premises 309 tracked and updated with user premises 309 reporting identifier corresponding to RFID tag 104).
Bookman also discloses detecting object using tracked changes the power levels (col. 6, lines 45-50, The interrogation signal 240 provide power to RFID tag 230a, 230b, 230c, . . . 230x and in response to received interrogation signal 240, each RFID tag 230a, 230b, 230c, . . . 230x within range of interrogation signal 240 power-on, col. 9, lines 36-40, interrogation signal 240 have sufficient strength to power-on one or more RFID tags within interrogation range).
Allowable Subject Matter
7.    Claims 7-8 and 20-21 and 29-20 are allowed
   Claims 7-8 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.        Applicant’s arguments/amendments regarding the rejection of claim 1-2, 5-6, 9-15, 18-19, and 22-28, filed on November 20, 2020, have been fully considered but arguments are moot because newly added limitation to the claim requires a new ground of rejection necessitated by amendments
   Double patenting rejection not withdrawn.
         
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689